Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendments/remarks have been fully considered as follows:
(1) The present amendment to claim 1 using correlation is a broader term encompassing the subject matter of parent claim 1.  
(2) Rosenblatt is cited below to address the subject matter of a correlated pathogen surrogate. 
(3) Claims 7-10 remain allowable over the prior art.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 8-11 of U.S. Patent No. 10,556,032. 
Although the claims at issue are not identical, they are not patentably distinct from each other because ‘668 is broader in scope than ‘032 and ‘032 discloses all limitations of ‘668.  Additionally, as disclosed in Figs. 2-7, the term correlation is broader and encompasses the subject matter from ‘032: “wherein the pathogen surrogate is comprises a DNA sequence 
Table 1 shows example claim mappings. 
Table 2 shows corresponding claims.

16/741,668
US Patent 10,556,032
1. (Original) A sanitation management system comprising: 

a computer capable of maintaining records of exemplary locations on an item to be sanitized and records of where a pathogen surrogate was applied prior to a sanitation process; 

an augmented reality display that can display marks corresponding to the exemplary locations; 

an interface to gather information about how the pathogen surrogate was applied to the exemplary locations; and 


wherein the pathogen surrogate is determine to correlate with the pathogen








an inspection interface to provide, via the augmented reality display, sampling locations at which to check for presence of the 


a computer capable of maintaining records of exemplary locations on an item to be sanitized and records of where a pathogen surrogate was applied prior to a sanitation process; 

an augmented reality display that can display marks corresponding to the exemplary locations; 

an interface of an augmented reality system that records information about how the pathogen surrogate was applied to the exemplary locations, 

wherein the pathogen surrogate is comprises a DNA sequence corresponding to an N-bit tag value and a carrier bound to the DNA sequence that is non-toxic and selected to have a degradation rate comparable to a pathogen degradation rate of a pathogen for which the pathogen surrogate is a surrogate under the sanitation process: 

an inspection interface of the augmented reality display, capable of displaying sampling locations at which to check for presence of the 

wherein carriers of the pathogen surrogates of the plurality of pathogen surrogates have varying levels of resilience to the sanitation process, from low resilience to high resilience, whereby a low resilience carrier is more easily removed during the sanitation process as compared to a high resilience carrier, to provide an indication of a degree of sanitation.


determining exemplary locations on an item to be sanitized; 

recording a first set of records in a computer system, wherein a first record in the first set of records indicates one or more of the exemplary locations; 

displaying a first set of markers each directed at one or more of the exemplary locations; 


determining whether a pathogen surrogate is applied to application locations, wherein at least some of the application locations are exemplary locations indicated by markers of the first set of markers;

 recording a second set of records in the computer system, wherein a second record in the second set of records indicates one or more of the application locations; performing a sanitation operation;

displaying a second set of markers each directed at sampling locations, wherein at least some of the sampling locations are application locations indicated by the second set of records; 


sampling, at a sampling location of the sampling locations, for presence of the pathogen surrogate to derive a sampling result; and 

providing the sampling result as an indication of efficacy of the sanitation operation; 

wherein the pathogen surrogate further comprises a plurality of tags, each bound to a particular carrier and wherein particular carriers are characterized by varying degrees of resilience, the method further comprising determining a degree of sanitation based on which of the plurality of tags are found in that the sampling location.


determining exemplary locations on an item to be sanitized; 

recording a first set of records in a computer system, wherein a first record in the first set of records indicates one or more of the exemplary locations; 

displaying, using an augmented reality display, a first set of markers each directed at one or more of the exemplary locations; 

determining whether a pathogen surrogate is applied to application locations, wherein at least some of the application locations are exemplary locations indicated by markers of the first set of markers; 

recording a second set of records in the computer system, wherein a second record in the second set of records indicates one or more of the application locations; performing a sanitation operation; 

displaying, using the augmented reality display, a second set of markers each directed at sampling locations, wherein at least some of the sampling locations are application 

sampling, at a sampling location of the sampling locations, for presence of the pathogen surrogate to derive a sampling result; and 

providing the sampling result as an indication of efficacy of the sanitation operation; 

wherein the pathogen surrogate further comprises a plurality of tags, each bound to a particular carrier and wherein particular carriers are characterized by varying degrees of resilience, the method further comprising determining a degree of sanitation based on which of the plurality of tags are found in that the sampling location.


16/741,668
US Patent 10,556,032
1
1
2
2
3
3
4
4
5
5
6
6
7
8
8
9
9
10
10
11


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Use of  indicates a limitation is not explicitly disclosed by the reference alone.
Claim(s) 1,6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grossman (US 2018/0369438) in view of West (US 2019/0086296), Sutton (US 2011/0177539) and Rosenblatt (US 2005/0031487)
	
Claim 1
Grossman discloses a sanitation management system (Grossman, Fig. 1; ¶ 81: “FIG. 1 schematically illustrates an embodiment of an infection control apparatus 100, comprising a computing unit 120, an asset tagging unit 130, a spraying unit 140, an optional DNA/RNA sequencing unit 150”) comprising: 

    PNG
    media_image1.png
    434
    568
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    661
    609
    media_image2.png
    Greyscale


a computer capable of maintaining records of exemplary locations on an item to be sanitized and records of where a pathogen surrogate was applied prior to a sanitation process (Grossman, Fig. 1; ¶¶ 45, 99: “the CPU further comprises an algorithm to process all the imputed data. Inputted data includes, but is not limited to, the asset tracking data, which is the location of the assets over time, and the microbial data, which comprises measures of pathogen contamination on each asset over time. The measures of microbial contamination of an asset are determined by swabbing surfaces of an asset, performing serial dilutions from the swab, inoculating agar plates, incubating agar plates, and counting CFU's on the plates. The CFU's give a measure of the original contamination that was on the asset surface. This data is likely entered into an asset record manually. Optionally, the microbial data further comprises DNA/RNA sequencing data for particular microorganisms on various assets, obtained for example from a DNA/RNA sequencing unit and transferred to the CPU for analysis…A first step in using the infection control apparatus The user creates a new asset record for each asset of interest in an interactive database on the computer processor (the CPU) of the computing unit”); 

an interface to gather information about how the pathogen surrogate was applied to the exemplary locations (Grossman, ¶ 100: “A next step in using the infection control apparatus herein is to obtain a measure of the pathogen contamination of each asset. This can be done by swabbing the touched surfaces of an asset using any type of environmental surface sampling and transport swab”); and 
an inspection interface to provide, via the augmented reality display, sampling locations at which to check for presence of the pathogen surrogate at some or all of the exemplary locations.
Grossman does not explicitly disclose, but West makes obvious an augmented reality display that can display marks corresponding to the exemplary locations (West, ¶¶ 51, 83: “102 can involve a user putting on or activating an augmented reality device to demarcate the test  
an inspection interface to provide, via the augmented reality display, sampling locations at which to check for presence of the pathogen surrogate at some or all of the exemplary locations (West, ¶ 52: “As described herein, the test area can be demarcated via an augmented reality user interface, and the actual area sampled can be tracked and automatically calculated by a device having a camera positioned to observe the test area”).
As of the effective date of this application, it would have been obvious to one of ordinary skill in the art to use augmented reality. The motivation would have been improved guidance by having in context displays of relevant information. 
Use of a pathogen surrogate is disclosed as advantageous in applicant's field of endeavor by Sutton (Sutton, HH 2, 8, 9: "A wide variety of biological indicators are known for validating cleaning and decontamination processes...The invention therefore addresses the problem of providing an alternative/improved kinase-based biological indicator... In one embodiment, the biological component is a mimetic or surrogate of the contaminant, and therefore reacts to the treatment process in substantially the same way as the contaminant")
As of the effective date of this application, it would have been obvious to one of ordinary skill in the art to use a surrogate as disclosed by Sutton. The surrogate would be beneficial in sanitation process verification because it reacts in a similar manner to the pathogen.
wherein the pathogen surrogate is determined to correlate with a pathogen). However as disclosed by Rosenblatt, “It is well known in the medical device and pharmaceutical industries that, when undertaking sterilization/decontamination, it is essential to understand thoroughly the critical parameters within which the target pathogen will be destroyed. Typically, there is some tradeoff between critical parameters--time, relative humidity, temperature and gas concentration--but the relationships are not necessarily linear. It is important to establish the resistance of the target pathogen(s) to the decontaminating agent. It is customary to use a non-pathogenic surrogate organism to model the expected behavior of a highly pathogenic one. Bacillus subtilis is widely recognized as an appropriate surrogate for chemo-sterilization resistant organisms, such as B. anthracis (Anthrax). Optimally, the surrogates (a/k/a, "Biological Indicators" or "BI's") have been correlated with the particular types and strains of pathogens being targeted.” (see ¶ 3).
Therefore the use of surrogates in the context of augmented reality appears to be the same as in general sanitation testing.  Before the effective date of this application, it would have been obvious to one of ordinary skill in the art to use a correlated surrogate as the use would be consistent with the existing methodologies and serve the same purpose of tracking sanitation procedure effectiveness. 
Claim 6
Grossman further discloses further comprising wireless communication components (Grossman, ¶ 53: “Unlike barcoding though, a plurality of RFID readers, e.g. with wireless connection to the asset tagging unit of the infection control apparatus, may be positioned in various locations around a facility such that, regardless of where assets may move to in the 

Claim(s) 2-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grossman (US 2018/0369438) in view of West (US 2019/0086296), Sutton (US 2011/0177539), Rosenblatt (US 2005/0031487) and Franciskovich (US 2016/0102335)
Claim 2
Grossman does not explicitly disclose, but Franciskovich makes obvious wherein the pathogen surrogate comprises non-coding DNA sequences that form tags or tag sequences (Franciskovich, ¶ 118: "The remaining DNA segments making up the SEQ ID No. 1 plasmid construct are non-coding, miscellaneous structural features carried over from previous hosts and constructs. They are desirable in that they provide structural integrity, engineered restriction sites and help maintain appropriate open reading frames.")
As of the effective date of this application, it would have been obvious to one of ordinary skill in the art to use a surrogate containing non-coding DNA sequences forming tags or tag sequences. As disclosed by paragraph 118, these provide a recognized benefit and Franciskovich concerns the same field of endeavor of sanitation verification (see HH 4-5). The combination would therefore be obvious to try to realize the benefits in ¶ 118.
Claim 3
wherein the pathogen surrogate comprises the tags or tag sequences and a carrier (Sutton, ¶ 53: "In one embodiment, the indicator is formulated in a carrier selected from the group consisting of sucrose (e.g. at up to 1% w/v), mucin (e.g. at up to 0.5% w/v), and albumin (e.g. at up to 1 mg/ml)."; H 393: "Indicators for Monitoring Efficacy of Contact Lens Cleaning for Removal of Biofilms");
As of the effective date of this application, it would have been obvious to one of ordinary skill in the art to use a biofilm that mimics biological behavior. The motivation would have been to monitor the effectiveness of sanitation.
Claim 4
Grossman does not explicitly disclose, but Sutton makes obvious wherein the carrier comprises one or more of water, alcohol, wax, oil, biofilm, or other base (Sutton ¶ 53: "In one embodiment, the indicator is formulated in a carrier selected from the group consisting of sucrose (e.g. at up to 1% w/v), mucin (e.g. at up to 0.5% w/v), and albumin (e.g. at up to 1 mg/ml); ¶ 393: "Indicators for Monitoring Efficacy of Contact Lens Cleaning for Removal of Biofilms");
As of the effective date of this application, it would have been obvious to one of ordinary skill in the art to use a biofilm that mimics biological behavior. The motivation would have been to monitor the effectiveness of sanitation.
Claim 5
Grossman does not explicitly disclose, but Sutton makes obvious wherein the carrier comprises a biofilm and the biofilm has characteristics selected to mimic biological behavior of microorganisms that create natural biofilms (Sutton, H 393: "Indicators for Monitoring Efficacy of Contact Lens Cleaning for Removal of Biofilms...A range of bacteria and viruses pose a potential 
As of the effective date of this application, it would have been obvious to one of ordinary skill in the art to use a biofilm that mimics biological behavior. The motivation would have been to monitor the effectiveness of sanitation.
Allowable Subject Matter
Claims 7-10 allowable over the prior art but subject to the above double patenting rejection.




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571)272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN M GRAY/Primary Examiner, Art Unit 2611